Citation Nr: 1708886	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  05-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by joint pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a chronic disability manifested by sleep disturbance, to include as due to an undiagnosed illness or as secondary to a service-connected disability.

3.  Entitlement to an effective date prior to June 7, 2010, for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973 and from December 1990 to August 1991.  The Veteran also had intervening and subsequent service in the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004, August 2006, and May 2015 rating decisions by the Montgomery, Alabama, Regional Office (RO).

In April 2008, the Board remanded the appeal.  In April 2010, the Veteran appeared and testified at a hearing before the undersigned sitting at the RO.  A transcript of the hearing is of record.  In July 2010, the Board remanded the appeal for further development.  In a December 2013 decision, the Board denied the Veteran's claims of entitlement to service connection for joint pain as due to undiagnosed illness and sleep disturbance as due to an undiagnosed illness and remanded the claim of entitlement to a TDIU for additional development.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in May 2014, on the basis of a Joint Motion for Remand (Joint Motion), entered an order vacating that portion of the Board's December 2013 decision that denied service connection for a chronic disability manifested by joint pain, to include due to an undiagnosed illness and for a chronic disability manifested by sleep disturbance, to include as due to undiagnosed illness, or secondary to service-connected disability for action consistent with the Joint Motion.

In October 2014, the Board remanded the case for further development.

Upon remand, a May 2015 rating decision granted a TDIU effective June 7, 2010; however, in June 2015, the Veteran submitted a notice of disagreement with the initially assigned effective date.  As such, the issue of entitlement to an effective date prior to June 7, 2010, is now before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2014, the Board remanded the appeal to obtain clarifying VA examinations as to the diagnoses and/or origins of the Veteran's chronic disabilities manifested by joint pain and sleep disturbance.  Moreover, the post-remand record shows that the Veteran was afforded VA examinations in August and October 2015.  However, the Board does not find the post-remand examinations adequate.  

As to a chronic disability manifested by joint pain, the Board does not find the post-remand examinations adequate because, while the Veteran in April 2015 specifically notified VA that he had had constant pain in his neck, bilateral shoulders, low back, bilateral wrists, all fingers, and bilateral hips since service, the August 2015 examiner did not provide opinions as to the cause of the his pain in the right shoulder and all his fingers other than the left index finger.  The August 2015 examiner, in direct contradiction to the Board's remand instructions, also relied solely on negative evidence when providing the etiology of the Veteran's diagnosed disabilities.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  The August 2015 examiner, also in direct contradiction to the Board's remand instructions, failed to address the Veteran's competent and credible report of pain in and since service when providing the etiology of his diagnosed disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  

Similarly, as to chronic disability manifested by sleep disturbance, the Board finds that the August 2015 VA examination inadequate because the examiner did not address this issue.  Likewise, the Board finds the October 2015 VA examination inadequate because the examiner did not addresses the July 2006 VA examiner's opinion as to the Veteran's current sleep disorder being secondary to his service-connected low back disability despite being directed to do so by the Board in the October 2014 remand.  Lastly the Board finds that the October 2015 VA examination standing alone adequate because, while the examiner addressed the Veteran's symptoms, the examiner thereafter opined that VA has yet to undertake the "necessary . . . in-clinic clinical sleep study in order to address any possible mental health sleeping disorder diagnosis" and this testing has not been associated with the claims file.  

Given the above, the Board finds that another remand to obtain the needed medical opinion evidence is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, he must provide an adequate one.").

As to the Veteran's claim for an earlier effective date for a TDIU, the Board finds that this issue needs to be remanded because its' adjudication is inextricably intertwined with the above service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, the Board finds that while the appeal is in remand status any outstanding VA and private treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).


Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-May 2014 treatment records from the Montgomery VA Medical Center.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment.

3.  After undertaking the above development to the extent possible, schedule the Veteran for an examination to determine the diagnoses and origins of his neck, shoulder, low back, wrist, finger, and hip joint pain as well as sleep impairment, to include any qualifying chronic disability under 38 C.F.R. § 3.317.  The claims folder should be made available to and reviewed by the examiner.  

As to a chronic disability manifested by sleep disturbance, the examiner should undertake any necessary testing or studies including a clinical sleep study.  

If a clinical sleep study is not performed, the examiner must explain why such was not necessary and address the October 2015 VA examiner's statement that "it will be necessary for the [patient] to have an in-clinic clinical sleep study in order to address any possible mental health sleeping disorder diagnosis."  

After a review of the record on appeal and an examination of the Veteran, the examiner is thereafter asked to address each of the following questions:

(A)  Provide a current diagnosis pertaining to the Veteran's sleep disturbance, neck, shoulders, low back, wrists, all fingers, and hips.  

If the Veteran does not now have, but previously had, any such diagnoses, when did they resolve? 

As to any sleep disorder, the examiner should specifically provide an opinion as to whether it is separate and distinct from the Veteran's already service-connected psychiatric disorder?

(B) For each diagnosed sleep disturbance as well as diagnosed neck, shoulder, low back, wrist, finger, and hip disorder is it at least as likely as not that the disorder had its onset directly during service or is otherwise related to any event or injury during service?  

(C) If the Veteran's diagnosis includes a sleep disorder, is it at least as likely as not that it is caused by his service-connected lumbar spine, finger, and/or psychiatric disorders?

(D)  If the Veteran's diagnosis includes a sleep disorder, is it at least as likely as not that it is aggravated by his service-connected lumbar spine, finger, and/or psychiatric disorders?

(E) If the Veteran's diagnosis includes arthritis in the neck, either shoulder, the low back, either wrists, any finger, and/or either hip, is it at least as likely as not that it manifested itself in the first post-service year?

(F)  If a nexus to service or an already service-connected disability cannot be established for any sleep disturbance as well as any neck, shoulder, low back, wrist, finger, and hip abnormality, please provide an opinion as to whether the disability pattern is consistent with: (i) an undiagnosed illness, (ii) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (iii) a diagnosable chronic multisymptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis.

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (iii) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty to include his service in Southwest Asia.

(D)  Provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, individually or in the aggregate, rendered him unable to secure or maintain a substantially gainful occupation prior to June 7, 2010.  In offering this opinion, the examiner should comment on the specific limits his service connected disabilities imposed on his ability to lift, stand, sit, drive, etc . . . on his ability to be employed in sedentary and non-sedentary employment.  In offering these opinions, the examiner must acknowledge and take into account this Veteran's education, training, and work history. 

In providing the requested opinions, the examiner is to take into account the fact that the Veteran is credible to report joint pain in and since service (see, e.g., Statement, April 2015) even though such was not noted in service treatment records.

In providing the requested opinions, the examiner is to specifically comment on the prior VA examination reports and the opinions expressed therein including the July 2006 VA examiner's opinion as to the Veteran's current sleep disorder being secondary to his service-connected spine disability.

In providing the requested opinions the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that includes, among other things, notice of all the evidence added to the claims file since the November 2015 SSOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

